DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10708617 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and patent claim substantially the same video encoding system for receiving a video and sensor data to generate optical flow for determining a motion vector and encode the video based on the optical flow and claims 1 and 7 of the instant application are generic to all that is recited in claim 1 of the patent. That is, claims 1 and 7 are anticipated by claim 1 of the patent.
Claim 18 is covered by claim 14 or 15 of the patent.
Claims 2-6 and 8-11 are covered by claims 2-13 and 16-17 of the patent.
Application 16/912044
Patent 10708617
1. A video encoding method comprising: 


receiving a video captured by an image capture device on-board a movable object, the video including a video frame component; 

receiving sensor data from a plurality of sensors on-board the movable object; generating, according to the sensor data, an optical flow field associated with the video frame component; and 
Claim 7. The method of claim 1, wherein the sensor data includes information about a spatial disposition of the image capture device, a movement of the image capture device, a zoom state of the image capture device, and a field of view (FOV) of the image capture device.




evaluating motion of the video for video encoding based on the optical flow field.



















  1. A method of evaluating a search area for encoding video, said method comprising: 

receiving video captured by an image capture device, the video comprising video frame components; 

receiving sensor data from a plurality of sensors, the sensor data including information about a spatial disposition of the image capture device, a movement of the image capture device, a zoom state of the image capture device, and a field of view (FOV) of the image capture device; 


generating, using the sensor data, an optical flow field associated with a video frame component of the video frame components; obtaining a first initial search area within the video frame component; determining, based on the optical flow filed, a bias of the first initial search area; adjusting, based on the optical flow field, the first initial search area to determine a first search area within the video frame component, wherein adjusting the first initial search area includes, based on the bias of the first initial search area: 

adjusting a number of sides of a boundary of the first initial search area from a first number to a second number that is different from the first number; or 

adjusting the boundary of the first initial search area by a first ratio in one direction and adjusting the boundary of the first initial search area by a second ratio in another direction, the first ratio being different from the second ratio; providing a second initial search area of the video frame component; and adjusting the second initial search area based on the optical flow field to yield a second search area. 



Claims 1-3, 6, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-15, and 17 of U.S. Patent No. US 10834392 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and patent claim substantially the same video encoding system for receiving a video and sensor data to generate optical flow for determining a motion vector and encode the video based on the optical flow and claims 1 and 17 of the instant application are generic to all that is recited in claim 1 of the patent. That is, claims 1 and 17 are anticipated by claim 1 of the patent.
Claims 18-20 are covered by claim 14 of the patent.
Claims 2, 3, 6 are covered by claims 15, 17 of the patent.
Application 16/912044
Patent US 10834392 B2
1. A video encoding method comprising: 



receiving a video captured by an image capture device on-board a movable object, the video including a video frame component; 
receiving sensor data from a plurality of sensors on-board the movable object; generating, according to the sensor data, an optical flow field associated with the video frame component; and 








evaluating motion of the video for video encoding based on the optical flow field. 

Claim 17. The method of claim 1, wherein the movable object is an unmanned aerial vehicle.





















Claim 18. A video encoding system comprising: an image capture device on-board a movable object and configured to capture a video; one or more sensors on-board the movable object and configured to obtain sensor data; and one or more processors, individually or collectively configured to: receive the video from the image capture device, the video including a video frame component; receive the sensor data from the one or more sensors; generate, according to the sensor data, an optical flow field associated with the video frame component; evaluate motion of the video for video encoding based on the optical flow field. 
Claim 19. The system of claim 18, further comprising a gimbal configured to couple the image capture device to the movable object. 
Claim 20. The system of claim 19, wherein at least a portion of the plurality of sensors is arranged at the gimbal.


 1. A method of determining a quantization step for encoding video based on sensor data, said method comprising: 

receiving video captured by an image capture device configured on an unmanned aerial vehicle (UAV), the video comprising a video frame component; receiving sensor data obtained from one or more sensors configured off-board a gimbal configured on the UAV, the gimbal carrying the image capturing device, the sensor data indicating a degree of movement in motion associated with the video frame component; allocating bits to at least one portion of the video frame component based on the sensor data received from the one or more sensors configured off-board the UAV, including: 

in response to the sensor data indicating a first degree of movement, allocating a first amount of bits to the at least one portion of the video frame component; and in response to the sensor data indicating a second degree of movement, allocating a second amount of bits to the at least one portion of the video frame component, the second amount being more than the first amount, and the second degree being higher than the first degree; and determining a quantization step for encoding the video frame component according to the degree of movement indicated by the sensor data from the one or more sensors configured off-board the gimbal; wherein: the video frame component is a first video frame, and the video further includes a second video frame component; and the method further includes: choosing a first quantization step for encoding the first video frame when the first video frame has the degree of movement that exceeds a first threshold degree of movement, and choosing a second quantization step for encoding the second video frame when the second video frame has the degree of movement that falls below a second threshold degree of movement. 

 Claim 14. A system for determining a quantization step for encoding video based on sensor data, said system comprising: an image capture device configured on an unmanned aerial vehicle (UAV), the image capture device configured to capture a video; and one or more processors, individually or collectively configured to: receive the video captured by the image capture device, the video comprising a video frame component; receive sensor data obtained from one or more sensors configured off-board a gimbal configured the UAV and carrying the image capture device, the sensor data indicating a degree of movement in motion associated with the video frame component; allocate bits to at least one portion of the video frame component based on sensor data received from the one or more sensors configured off-board the UAV, including: in response to the sensor data indicating a first degree of movement, allocating a first amount of bits to the at least one portion of the video frame component; and in response to the sensor data indicating a second degree of movement, allocating a second amount of bits to the at least one portion of the video frame component, the second amount being more than the first amount, and the second degree being higher than the first degree; and determine a quantization step for encoding the video frame component according to the degree of movement indicated by the sensor data from the one or more sensors configured off-board the gimbal; wherein: the video frame component is a first video frame, and the video further includes a second video frame component; and the processors are further configured to: choose a first quantization step for encoding the first video frame when the first video frame has the degree of movement that exceeds a first threshold degree of movement, and choose a second quantization step for encoding the second video frame when the second video frame has the degree of movement that falls below a second threshold degree of movement


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richert et al. (US 20150338204 A1)
Regarding claims 1 and 18, Richert teaches a video encoding system having a encoding method (figs. 1) comprising: 
an image capture device on-board a movable object and configured to capture a video (106 of fig. 1); 
one or more sensors on-board the movable object and configured to obtain sensor data ([0063, 0080, 0157] other sensors are implemented in the encoding system. [0155] this disclosure suggests that the system receives sensor data from other sensor(s) as one or more of video, audio, haptic, capacitive, radio, vibrational, ultrasonic, infrared, motion, and temperature sensors radar, lidar and/or sonar, and/or other external entities); and 
one or more processors (100 of fig.1, wherein the processor further comprises an encoder 420 and processor 430 of fig. 4A), individually or collectively configured to: 
receive the video from the image capture device, the video including a video frame component (404 and 405 of fig. 4A, [0008-0010] images are captured by the camera 106 of figure 1); 
receive the sensor data from the one or more sensors ([0155-0156]); 
generate, according to the sensor data, an optical flow field associated with the video frame component ([0064, 0076, 0083, 0091, 0160] the determination of the optical flows in details as shown in the application 13/689717, incorporated here by reference in its entirely); 
evaluate motion of the video for video encoding based on the optical flow field ([0010, 0014, and 0076, 0077, 0082, and 0091]; figs. 2A-4B, 9A-9C for motion estimation; 420 of fig. 4 shows a video encoder encodes video based on the motion, wherein the motion estimation component for determining motion using optical flow, see example in [0091] that describes the motion estimation component 460 may comprise logic configured to determine motion using optical flow, and the optical flows are described in the application 13/689717,incorporated by reference in [0076]).
Regarding claim 2, Richert further teaches the method of claim 1, wherein evaluating the motion of the video includes: 
identifying an object within the video frame component (232 and 222 of fig. 2B); and 
assessing, based on the optical flow filed ([0076 and 0091]), a motion vector of the object (224 of fig. 2B, a motion as vector, see vector in figure 9A-9C.  
Regarding claim 3, Richert further teaches the method of claim 2, further comprising determining an initial point for assessing the motion vector within the video frame component (e.g. figs. 2C, e.g. 248).  
Regarding claim 4, Richert further teaches the method of claim 3, wherein: the video frame component is a first video frame component of the video (240 of fig. 2C); and determining the initial point includes determining the initial point by referencing a second video frame component of the video adjacent to the first video frame component (250 of fig. 2C).  
Regarding claim 5, Richert further teaches the method of claim 1, wherein evaluating the motion of the video includes: determining, based on the optical flow field, a portion of the motion of the video that is caused by a movement of the image capture device ([0071] The motion of the objects may result in a displacement of pixels representing the objects within successive frames, such as is described in U.S. patent application Ser. No. 13/689,717 filed on Nov. 30, 2012 and entitled "APPARATUS AND METHODS FOR OBJECT DETECTION VIA OPTICAL FLOW CANCELLATION", incorporated, herein by reference in its entirety.[0083,0091,0160] use of optical flow determining motion).  
Regarding claim 6, Richert further teaches the method of claim 1, wherein the plurality of sensors include at least one of an image sensor, a GPS, an inertial measurement unit, a lidar, an ultrasonic sensor, an acoustic sensor, or a WiFi senor ([0155]).  
Regarding claim 7, Richert further teaches the method of claim 1, wherein the sensor data includes information about a spatial disposition of the image capture device (Left and Right cameras 106 and 108 of fig. 1A), a movement of the image capture device (the robot 100 of fig. 1A is moving, so the camera is moving toward the objects 112 and 122 of fig. 1A, fig. 1B, [0072] the camera is panning), a zoom state of the image capture device ([0072]), and a field of view (FOV) of the image capture device (figs. 1A and 1B, the cameras 106 and 106 have a field of view, [0066 and 0072]) .  
Regarding claim 8, Richert further teaches the method of claim 1, wherein generating the optical flow field includes generating the optical flow filed further according to data received from a source external to the movable object ([0091 and 0160]).  
Regarding claim 9, Richert further teaches the method of claim 8, wherein the data received from the source external to the movable object include data transmitted from a ground station to the movable object (Figs. 16A and 16D, a human operator for communicating control to the robot device, 1700 of fig. 17, [0064] and fig. 8, inputs 802, [0109]).  
Regarding claim 10, Richert further teaches the method of claim 1, wherein evaluating the motion of the video includes evaluating the motion of the video within a search area in the video frame component of the video (e.g. figs. 9A-2C, determined area 910 for estimating motion vectors 916 within macroblock 914).  
Regarding claim 11, Richert further teaches the method of claim 10, further comprising: determining a dimension, shape, or location of the search area based on the optical flow field (figs. 2B and 2C).  
Regarding claim 17, Richert further teaches the method of claim 1, wherein the movable object is an unmanned aerial vehicle (fig. 17).  
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 20150338204 A1) in view of Barrows et al. (US 20090225300 A1).
Regarding claim 12, Richert teaches the method of claim 11, but Richert does not disclose obtaining an initial search area within the video frame component; 
determining, based on the optical flow filed, a bias of the initial search area; 
adjusting, based on the optical flow field, the initial search area to determine the search area within the video frame component as claimed.  
Barrows et al. (US 20090225300 A1) teaches obtaining an initial search area within the video frame component ([0107] Let W, shown in FIG. 9 as box 903, be a working array used for computing image and optical flow, W of fig. 9, as considered an initial search area); 
determining, based on the optical flow filed, a bias of the initial search area ([0109] These values are initialized to zero at the beginning of the program, so determining another search in [0110] 921 of fig. 9); 
adjusting, based on the optical flow field, the initial search area to determine the search area within the video frame component ([0110]).  
Taking the teachings of Richert and Barrows together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination and adjustment of the search area of Barrows into the unnamed apparatus of Richert to obtain multiple angular rate measurements by averaging together and a more precise window location.
Regarding claim 13, Richert modified by Barrows teaches the method of claim 12, Barrows further teaches wherein adjusting the initial search area includes vertically elongating the initial search area when the optical flow field indicates a vertical bias (TRANSLATIONAL OPTICAL FLOW of fig. 1, y and x direction).  
Regarding claim 14, Richert modified by Barrows teaches the method of claim 12, Barrows further teaches wherein adjusting the initial search area includes moving a position of the initial search area on the video frame component along a circular arc when the optical flow field indicates a rotation (ROTATIONAL OPTICAL FLOW of fig. 1).  
Regarding claim 15, Richert modified by Barrows teaches the method of claim 12, Barrows further teaches wherein the video includes one or more objects (713 of fig. 7A); 
the method further comprising: 
determining, based on the optical flow field, whether the image capture device moves with respect to the one or more objects faster in the one direction than in another direction (fig. 7A, determine velocity 717 of the object 713.  The velocity of the object is in one direction faster than the other, example Vx is greater than Vy. 313 of fig. 3A, faster optical flow); and 
in response to determining the image capture device moves with respect to the one or more objects faster in the one direction than in the another direction ([0004] The optical flow in the downward direction is faster when the ground is closer), 
adjusting the boundary of the initial search area by a first ratio in the one direction (e.g. W of fig. 9) and adjusting the boundary of the initial search area by a second ratio in the another direction (921 of fig. 9), the first ratio being greater than the second ratio (W and 921 of fig. 9).  
Regarding claim 16, Richert modified by Barrows teaches the method of claim 12, Barrows further teaches wherein a dimension of the search area is smaller than a dimension of the initial search area (921 is smaller than W of fig. 9).  
Regarding claim 19, Richert discloses the system of claim 18, but Richert does not disclose the system further comprising a gimbal configured to couple the image capture device to the movable object as claimed.  
Barrow teaches the system further comprising a gimbal configured to couple the image capture device to the movable object (1157 of fig. 11 of Barrows).  
Taking the teachings of Richert and Barrows together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gimbal of Barrows into the unnamed apparatus of Richert to provide a desired degree of accuaracy of the field of view of the sensor or camera as imager.
Regarding claim 20, Richert modified by Barrows teaches the system of claim 19, Barrows further teaches wherein at least a portion of the plurality of sensors is arranged at the gimbal (1159 of fig. 11 of Barrows).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 10832425 B2) discloses image registration method and apparatus for terminal, and terminal. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425